Citation Nr: 1528851	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 1978 and from July 1980 to June 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran's claims of entitlement to service connection for posttraumatic stress disorder and entitlement to service connection for a psychiatric disorder have been recharacterized as a claim of entitlement to service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence shows diagnoses of posttraumatic stress disorder, depressive disorder, bipolar disorder, and an anxiety disorder.  


FINDING OF FACT

The probative evidence of record does not show that a left knee disorder is related to his active military service, or to a service-connected disorder.


CONCLUSION OF LAW

Left knee disorder was not incurred in or aggravated by active military service, and is not proximately due to or the result of or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issues denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Prior to initial adjudication of the Veteran's claim, the RO's May 2013 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The aforementioned letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an opportunity to testify before the Board.   
The Veteran was not provided with a VA examination in connection with his claim of entitlement to service connection for a left knee disorder.  In this regard, while the Veteran has a current left knee disorder, there is no indication that such disorder occurred in or is related to active service, nor is there any indication that it may be related to a service-connected disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from an injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that his current left knee disorder is due to a right knee disorder.  Specifically, during a June 2014 hearing before the Board, he asserted that he has experienced left knee pain as a result of compensating for his right knee disorder.  However, the Veteran's right knee disorder is not a service-connected disorder, as such issue was most recently denied service connection by the RO in a December 2014 decision.  Thus, service connection is not warranted for a left knee disorder, as secondary to a right knee disorder.  38 C.F.R. § 3.310(a); see Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Veteran does not contend that his current left knee disorder is related to his active periods of service.  In this regard, service treatment records for his first and second periods of service are negative for complaints, treatment, or a diagnosis of a left knee disorder.

Post-service records include a July 2012 VA x-ray report, which indicates a normal left knee.  Nevertheless, a July 2012 VA magnetic resonance image (MRI) report shows a meniscal tear and an osteochondral defect.  VA outpatient treatment records dated in August 2012 note the Veteran's report of left knee pain for the past five months.  The examiner indicated that the Veteran's left knee pain began after he increased his exercise regimen in an attempt to lose weight.  VA outpatient treatment records dated in April 2013 through June 2013 note the Veteran's reports of left knee pain, as well as a history of a meniscus tear.      

After reviewing the evidence of record, the Board finds that service connection is not warranted for a left knee disorder.  There is a currently diagnosed left knee disorder, to include a meniscus tear and an osteochondral defect.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, the probative evidence of record does not show that the Veteran's current left knee disorder is related to his active duty service.  As noted above, the Veteran sought treatment for his left knee pain in 2012 and 2013, noting that it began as a result of increased exercise in an attempt to lose weight.  The evidence of record does not show, nor does the Veteran allege, that his current left knee disorder was incurred in service.  In the absence of competent evidence of a left knee disorder in service and probative evidence of a nexus between the Veteran's current left knee disorder and in-service duties or a service-connected disorder, service connection is not warranted for the Veteran's current left knee disorder. 

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a left knee disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied. 



REMAND

The Veteran contends that his current psychiatric disorders are related to his active service.  In this regard, during a June 2014 hearing before the Board, he asserted that he initially experienced feelings of depression and isolation during service.  The Veteran also indicated that such feelings intensified after he witnessed a fellow shipmate, K. G., drown.  He stated that the drowning occurred in the U.S. Virgin Islands during a refueling stop.  The Veteran stated that while standing on the gang plank about 20 feet from K. G., K.G. fell off of the pier and drowned.  Thereafter, the Veteran reported that he experienced nightmares that have continued to the present day. 
  
The Veteran's service treatment records for his first period of service include a July 1974 induction examination, which is negative for complaints or a diagnosis of a psychiatric disorder.  A service treatment record dated in August 1975 notes that the Veteran sought treatment for a personal problem.  The examiner noted that the Veteran had mental stress, but he agreed to talk to a chaplain before a psychiatrist.  A July 1976 service personnel record notes that the Veteran's performance was "marginal."  The record further indicates that the Veteran was a quiet individual with an explosive nature, who had trouble getting along with supervisors, especially those of different ethnic backgrounds.  March 1977 and November 1977 service personnel records note that the Veteran was warned by his commanding officer that any further misconduct would result in disciplinary action and processing for discharge.  A July 1978 separation examination is negative for complaints, treatment for, or a diagnosis of a psychiatric disorder.  The Veteran's service treatment records for his second period of active service are negative for complaints, treatment for, or a diagnosis of a psychiatric disorder. 

Post-service records include VA outpatient treatment records dated in May 2013 that notes the Veteran's reports of feelings of depression.  The diagnoses were anxiety, depression, bipolar disorder, and posttraumatic stress disorder.  

In light of the foregoing, additional development is required here.  Indeed, as it is unclear to what extent the symptoms of the in-service feelings of depression and isolation, nightmares, and mental stress may have been early manifestations of the currently diagnosed anxiety, depression, bipolar disorder, and posttraumatic stress disorder, a VA examination should be conducted to clarify this point.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the ship log entries which correspond to the Veteran's period of service on board the USS FURER and the USS HECTOR are pertinent to the Veteran's claim.  Thus, the RO must contact all appropriate agencies or departments to obtain copies of those records as part of further efforts to corroborate the Veteran's reported inservice incident of witnessing the drowning of K. G.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must contact all appropriate agencies or departments to obtain pertinent ship log records or other pertinent records for the USS HECTOR for the period of August 1974 to August 1978, as well as for the USS FURER for the period of July 1980 to June 1982.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine whether a psychiatric disorder, to include anxiety, depression, bipolar disorder, and posttraumatic stress disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorders, to include anxiety, depression, bipolar disorder, and posttraumatic stress disorder, are related to the Veteran's active military service.  In providing the opinion, the examiner must comment on the August 1975 service treatment record that notes the Veteran's report of a personal problem; the examiner noted that the Veteran had mental stress and that he agreed to talk to a chaplain before a psychiatrist.  The examiner must also comment on the following service personnel records:  A July 1976 service personnel record notes that the Veteran's performance was "marginal."  The record further indicates that the Veteran was a quiet individual with an explosive nature, whom had trouble getting along with supervisors, especially those of different ethnic backgrounds; and March 1977 and November 1977 records note that the Veteran was warned by his commanding officer that any further misconduct would result in disciplinary action and processing for discharge.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


